

116 S813 IS: For the relief of Vichai Sae Tung (also known as Chai Chaowasaree).
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI116th CONGRESS1st SessionS. 813IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Hirono (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Vichai Sae Tung (also known as Chai Chaowasaree).
	
		1.Permanent
			 residence status for Vichai Sae Tung
 (a)In generalNotwithstanding any other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Vichai Sae Tung (also known as Chai Chaowasaree) shall be held and considered to have been lawfully admitted to the United States for permanent residence as of the date of the enactment of this Act upon payment of the required visa fees.
			(b)Reduction of number of
 available visasUpon the granting of permanent residence to Vichai Sae Tung (also known as Chai Chaowasaree) pursuant to subsection (a), the Secretary of State shall instruct the proper officer to reduce by one during the current or subsequent fiscal year the total number of immigrant visas available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)).